                       1      ANTHONY L. LABEL             (SBN 205920)
                              STEVEN A. KRONENBERG (SBN 215541)
                       2      THE VEEN FIRM
                       3      711 Van Ness Avenue
                              Suite 220
                       4      San Francisco, CA 94102
                              Telephone:    (888) 504-0157
                       5      Facsimile:    (415) 771-5845
                       6      JOHN R. HILLSMAN                  (SBN 71220)
                       7      MCGUINN, HILLSMAN & PALEFSKY
                              535 Pacific Avenue
                       8      San Francisco, CA 94133
                              Telephone:    (415) 421-9292
                       9      Facsimile:    (415) 403-0202
                     10
                              Attorneys for MARIAN LATASHA WILLIS
                     11       Personal Representative of the Estate of RAESHON WILLIAMS
                              Respondent/ Counter Claimant
                     12
                     13
                                                              UNITED STATES DISTRICT COURT
                     14
                                                            EASTERN DISTRICT OF CALIFORNIA
                     15
                                                                           IN ADMIRALTY
                     16
                     17
                              In re: Complaint and Petition of WILLIAMS              )   Case No. 2:17-cv-00653-JAM-EFB
                      18      SPORTS RENTALS, INC., as Owner of a                    )
                              Certain 2004 YAMAHA WAVE RUNNER                        )   STIPULATION AND ORDER
                     19       FX 140 (CF 5408 LE) for Exoneration from or            )   CONTINUING RESPONDENT/
                     20       Limitation of Liability                                )   COUNTER CLAIMANT MARIAN
                                                                                     )   LATASHA WILLIS’S MOTION TO
                     21                                                              )   LIFT THE ANTI-SUIT INJUNCTION
                                                                                     )
                     22                                                                  AND STAY FURTHER
                                                                                         PROCEEDINGS IN ADMIRALTY
                     23                                                                  CURRENTLY SCHEDULED FOR
                                                                                         MARCH 10, 2020
                     24

                     25

                     26

                     27

                     28
                              Stipulation and [Proposed] Order Continuing Motion to Lift the
  McGUINN, HILLSMAN
      & PALEFSKY              Anti-Suit Injunction and Stay Further Proceedings                        No . 2:17-cv-00653-JAM-EFB
535 Pacific Ave., Suite 100
                                                                                                                                    1
San Francisco, CA 94133
     (415) 421-9292
                       1              COME NOW THE PARTIES HEREIN, by and through their respective counsel, and hereby

                       2      stipulate as follows:
                       3              That whereas the parties herein, as well as the parties in the related case of Willis v.
                       4
                              Zip, Inc., et al., Alameda County Superior Court case No. RG17866531, have initiated efforts to
                       5
                              reach a global settlement of both actions via private mediation, Respondent/ Counter Claimant
                       6
                       7      MARIAN LATASHA WILLIS’ Motion to Lift the Anti-suit Injunction and Stay Further

                       8      Proceedings in Admiralty currently scheduled to be heard at 1:30 p.m. on Tuesday, March 10, 2020

                      9       before the Honorable John A. Mendez in Courtroom 6 of this Court shall be continued to the new
                     10
                              date of Tuesday, May 19, 2020 at 1:30 p.m. in Courtroom 6.
                     11
                                     IT IS SO STIPULATED AS TO FORM AND CONTENT:
                     12
                     13
                              Dated: February 25, 2020                           THE VEEN FIRM
                     14
                                                                                 MCGUINN, HILLSMAN & PALEFSKY

                     15
                                                                                 By:   /s/ John R. Hillsman
                     16                                                                   John R. Hillsman
                                                                                          Anthony L. Label
                     17                                                                   Stephen S. Kronenberg
                                                                                 Attorneys for Respondent/Counter Claimant
                     18                                                          MARIAN LATASHA WILLIS
                     19
                     20
                              Dated: February 25, 2020                           WILSON, ELSER, MOSKOWITZ,
                     21                                                          EDELMAN & DICKER LLP

                     22                                                          By:   /s/ B. Otis Felder
                     23                                                                   B. Otis Felder
                                                                                          Ian Stewart
                     24                                                                   Eric S. Wong
                                                                                 Attorneys for Petitioner
                     25                                                          WILLIAMS SPORTS RENTALS, INC.
                     26

                     27

                     28
                              Stipulation and [Proposed] Order Continuing Motion to Lift the
  McGUINN, HILLSMAN
      & PALEFSKY              Anti-Suit Injunction and Stay Further Proceedings                        No . 2:17-cv-00653-JAM-EFB
535 Pacific Ave., Suite 100
                                                                                                                                    2

San Francisco, CA 94133
     (415) 421-9292
                       1                                               ORDER

                       2              The above Stipulation having been reviewed and considered, and good cause appearing

                       3      therefor,
                       4
                                      IT IS HEREBY ORDERED that Respondent/ Counter Claimant Marian Latasha Willis’s
                       5
                              Motion to Lift the Anti-suit Injunction and Stay Further Proceedings in Admiralty currently
                       6
                       7      scheduled for March 10, 2020 be, and hereby is, continued to the new date of Tuesday, May 19,

                       8      2020, at 1:30 p.m. in Courtroom 6 of this Court.
                       9
                     10
                              Dated: 2/25/2020                                   /s/ John A. Mendez_______________
                     11                                                          HONORABLE JOHN A. MENDEZ
                                                                                 United States District Court Judge
                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28       Stipulation and [Proposed] Order Continuing Motion to Lift the
  McGUINN, HILLSMAN
      & PALEFSKY              Anti-Suit Injunction and Stay Further Proceedings                       No . 2:17-cv-00653-JAM-EFB
535 Pacific Ave., Suite 100
                                                                                                                                   3
San Francisco, CA 94133
     (415) 421-9292
